Citation Nr: 9928672	
Decision Date: 10/01/99    Archive Date: 10/15/99

DOCKET NO.  97-30 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected status-post torsion, right testicle, with 
loss of right testicle.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected lumbosacral strain with left sciatica.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of fracture, right thumb.

4.  Entitlement to an evaluation in excess of a 
noncompensable rating for service-connected residuals of 
fracture, right index finger.

5.  Entitlement to an evaluation in excess of noncompensable 
prior to January 12, 1998, for service-connected 
hypertension; entitlement to an evaluation in excess of 10 
percent since January 12, 1998, for service-connected 
hypertension



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1976, and from October 1981 to June 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, granted the 
veteran service connection and a 10 percent evaluation for 
status-post torsion of the right testicle, and lumbosacral 
strain with left sciatica.  Service connection and a 
noncompensable evaluation were also granted for residuals of 
a right thumb fracture, residuals of a right index finger 
fracture, and hypertension.  These awards were made effective 
from July 1, 1995, which is the date immediately following 
the day of the veteran separation from active duty. 

In the course of the appeal, and RO hearing officer granted 
the veteran a 10 percent evaluation for residuals of a right 
thumb fracture, effective from July 1, 1995 and a 10 percent 
evaluation for hypertension, effective from January 12, 1998.  
(The 10 percent award for hypertension was predicated on 
revised rating criteria for evaluating cardiovascular 
disorders, promulgated on January 12, 1998; hence, the 
effective date assigned.)  The ratings assigned to the other 
disabilities on appeal were confirmed and continued.

A review of the veteran's original claim for benefits, which 
was filed in July 1995, shows that there is a pending claim 
of service connection for residuals of fracture of his right 
middle finger.  As this issue has not been adjudicated, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Service-connected status-post torsion of the right 
testicle is currently manifest by subjective accounts of 
episodic groin pain lasting for several hours and mild 
tenderness of the right scrotal area; objective findings 
include complete atrophy of the testicle and a 1-centimeter 
scar which is non-tender and mobile.  

2.  Service connected status-post torsion of the right 
testicle is productive of impairment analogous to severe to 
complete paralysis due to neuritis of the ilio-inguinal 
nerve.


CONCLUSION OF LAW

The criteria for assignment of a rating in excess of 10 
percent for service-connected status-post torsion, right 
testicle, have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Diagnostic Codes 7523, 7524, 7599-8630 (1998)



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records from his second period 
of active duty show that in 1981, he was noted to have an 
atrophic right testicle which was attributed to torsion of 
the testis whose onset occurred spontaneously, without any 
traumatic precipitating event.  Medical records thereafter 
noted atrophy of the right testis which was attributed to the 
torsion and treatment for complaints of orchitis.  In 1988, 
he underwent a left orchiopexy (a surgical fixation of an 
undescended testicle).  A subsequent treatment report, dated 
in October 1989, noted his history of a left orchiopexy, and 
that the left testis was normal but the right testis was 
atrophied to the point of being absent.  At a March 1995 
service retirement examination, the veteran's right testis 
was noted to be missing.

In July 1995, the veteran filed a claim for service 
connection, inter alia, for a testicular disability.  
Pursuant to his claim, he was scheduled for a VA medical 
examination in February 1996.  On genitourinary evaluation, 
he reported experiencing occasional pain in his scrotal 
region.  An examination revealed mild tenderness of his right 
scrotal area and the presence of a 1-centimeter scar on his 
right testicle which was non-tender and mobile.  The 
diagnosis was residuals, status-post torsion of the right 
testicle.

At a June 1998 RO hearing, the veteran presented oral 
testimony in support of his claims.  With regard to his 
service-connected testicular disability, he reported that his 
right testicle was absent, and that his condition caused him 
to experience episodes of considerable pain in his groin and 
scrotal region which would last for several hours.  He stated 
that he wore undergarments and pants which were as 
unrestrictive of his genitals as possible, but still 
continued to feel pain.  He described his symptoms as 
alternating between a numb sensation and a sharp, stinging 
pain.  He also had a sensation that the remaining left 
testicle would migrate over the area vacated by the missing 
right testicle.  He indicated that his painful groin symptoms 
could be exacerbated when passing a hard stool.  He described 
his painful symptoms as being unchanged and no better or 
worse than it had always been since their onset.  His 
representative observed that the veteran's testicular 
disability was rated by VA as analogous to neuritis of the 
ilio-inguinal nerve, under 38 C.F.R. § 4.124a, Diagnostic 
Code 8630 (1998), and contended that because of the absent 
right testicle, it would have been more appropriate to rate 
the disability under 38 C.F.R. § 4.115(b), Diagnostic Code 
7524 (1998).

In a June 1998 RO rating decision, the diagnostic rating of 
the veteran's service-connected testicular disability was 
revised to include loss of his right testicle and he was 
granted special monthly compensation under the provision of 
38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for anatomical 
loss of a creative organ.  The application of 38 C.F.R. § 
4.124a, Diagnostic Code 8630, to rate the disability as 
analogous to neuritis of the ilio-inguinal nerve, was 
continued.

II.  Analyses

The veteran's claim of entitlement to an evaluation in excess 
of 10 percent for his service-connected status-post torsion 
of the right testicle is well grounded.  A claim for a higher 
evaluation is well-grounded if the claimant asserts that a 
condition for which service connection has been granted has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has asserted that his 
service connected testicular disability is worse than 
currently evaluated, and he has thus stated a well-grounded 
claim within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), in that it is not inherently implausible.  A review of 
the claims file shows that all relevant evidence has been 
properly developed with regard to the aforementioned issue on 
appeal, and no further assistance is required to comply with 
VA's duty to assist.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1998).

Diagnostic Code 7523 pertains to complete atrophy of a 
testicle and Diagnostic Code 7524 pertains to removal of a 
testicle.  Where there is complete atrophy of a testicle or 
removal of a testicle, a noncompensable rating is assignable.  
The next higher rating requires service connected disability 
affecting both testicles.  In the case of the removal of one 
testis as the result of a service in-incurred injury or 
disease, other than an undescended or congenitally 
undeveloped testis, with the absence or nonfunctioning of the 
testis unrelated to service, an evaluation of 30 percent will 
be assigned for the service-connected testicular loss.  
Testis, underscended, or congenitally undeveloped is not a 
ratable disability.  As the veteran has only one affected 
testicle, it follows that a compensable evaluation is not 
available to him under either of these two codes.  In 
addition, his impairment due to an absent right testicle has 
been contemplated by VA and compensated by an award of 
special monthly compensation for loss of use of a creative 
organ.  Thus, the question to be addressed on appeal is 
impairment due to ilio-inguinal nerve pain.

Diagnostic Code 8630 provides that neuritis of the ilio-
inguinal nerve which is akin to mild to moderate paralysis of 
the affected nerve warrants the assignment of a 
noncompensable evaluation.  Neuritis of the ilio-inguinal 
nerve which is akin to severe to complete paralysis warrants 
a 10 percent evaluation.  The schedule does not provide for 
any other rating higher than 10 percent for disability of the 
ilio-inguinal nerve.  

The objective medical evidence and the veteran's hearing 
testimony show that his status-post torsion, right testicle, 
is manifest by subjective accounts of episodic groin pain 
which lasts several hours, sometimes exacerbated by bowel 
movements involving passage of hard stools, and mild 
tenderness of his right scrotal area.  The right testicle is 
absent.  At the site of the surgery is a 1-centimeter scar on 
his right testicle which was non-tender and mobile.  The 
disability is currently rated as 10 percent disabling, 
analogous to neuritis of the ilio-inguinal nerve which is 
akin to severe to complete paralysis.  The present evaluation 
adequately contemplates the present level of his impairment, 
and as this is the maximum rating permitted by the schedule, 
assignment of a rating higher than 10 percent is not 
warranted.  

In addition, without discussing or considering the provisions 
pertaining to pyramiding (the concept that the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice (or more) for the same symptomatology under 38 
U.S.C.A. § 1155), it is noted that the veteran reports no 
disability from the surgical scar.  Thus, consideration of a 
rating under the provisions pertaining to scars is not in 
order.  In this regard, Diagnostic Code 7804 provides that 
scars which are superficial, tender and painful on objective 
demonstration warrant a 10 percent rating.  

The veteran's hearing testimony and the objective medical 
evidence associated with his claims files do not show that 
the symptoms associated with the status-post torsion, right 
testicle, are productive of extraordinary impairment, with 
such factors as the need for constant hospitalization or 
marked interference with his ability to work, so as to render 
impractical the application of the regular schedular 
standards.  Therefore, the Board is not required to discuss 
the possible application of an extraschedular rating under 
the provisions of 38 C.F.R. § 3.321(b)(1) (1998). 

This case is based on an appeal of the rating assigned by a 
March 1996 RO decision, which granted the veteran's original 
claim of service connection for status-post torsion, right 
testicle, with loss of right testicle.  Consideration must 
therefore be made regarding whether or not the case requires 
referral to the RO for separate ratings assigned for his 
service-connected testicular disability for separate periods 
of time, based on the facts found; a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds, however, that such a referral is 
not warranted with regard to the rating issue on appeal 
because, as previously discussed, the 10 percent evaluation 
currently assigned is the maximum rating allowed by the 
schedule and is based on the most severe disability picture 
presented by the medical evidence associated with the record, 
which preceded and encompassed the effective date of the 
award for service connection for the testicular disability to 
the present time.


ORDER

An evaluation in excess of 10 percent for service-connected 
status-post torsion of the right testicle is denied.


REMAND

The veteran's claims of entitlement to evaluations in excess 
of those currently assigned to his service-connected 
hypertension, residuals of fracture of his right thumb and 
right index finger, and lumbosacral strain with left 
sciatica, are well grounded.  A claim for a higher evaluation 
is well-grounded if the claimant asserts that a condition for 
which service connection has been granted has worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In this 
case, the veteran has asserted that his service connected 
disabilities are worse than currently evaluated, and he has 
thus stated well-grounded claims as they pertain to these 
three disabilities.  VA therefore has a duty to assist him in 
developing the facts pertinent to his claims.  38 C.F.R. § 
3.159 (1998); Littke v. Derwinski, 1 Vet. App. 90 (1990).

The evidence shows that at the veteran's post-service VA 
examination of February 1996, an ECG study revealed findings 
indicative of left ventricular hypertrophy.  The veteran's 
hypertension is currently rated under Diagnostic Code 7101 
for hypertensive vascular disease, as contained in the 
schedule of ratings for disabilities of the cardiovascular 
system in 38 C.F.R. § 4.104 (1998).  However, the left 
ventricular hypertrophy found on ECG examination may be an 
indication of hypertensive heart disease which, if present, 
would require consideration of the provisions of Diagnostic 
Code 7007 in rating the veteran's service-connected 
cardiovascular disability.  Therefore, the case should be 
remanded to the RO for a cardiovascular examination to 
investigate and resolve this pertinent medical question.  
Then the issue of entitlement to an increased evaluation in 
excess of 10 percent for the cardiovascular disability should 
be addressed, contemplating all applicable Diagnostic Codes.  
In this regard, it is noted that the cardiovascular rating 
codes were revised on January 12, 1998, during the pendency 
of the appeal.  The RO must therefore consider the 
applicability of the provisions of both the old and the new 
ratings schedule and rate the cardiovascular disability using 
the version of the regulations which are most favorable to 
the veteran's claim for a rating increase, whether they be 
from the old ratings schedule or from the newly promulgated 
one (See Karnas v. Derwinski, 1 Vet.App 308 (1991)), subject 
to the effective date limitations prescribed in DeSousa v. 
Gober, 10 Vet. App. 461 (1997).  (Effective-date rules under 
38 U.S.C.A. § 5110 prohibit an award based on a liberalizing 
law or regulation for the period prior to the effective date 
of the law or regulation.)

The Board notes that that veteran's service medical records 
show that he was treated in 1987 for a fracture of his right 
middle finger.  In July 1995, he filed a claim for service 
connection for multiple disabilities, in which he 
specifically mentioned that he desired service connection for 
residuals of fracture of the middle finger of his right hand 
and right thumb.  His claim contained no mention of service 
connection for a right index finger disability.  On the 
report of the VA examination of February 1996, the diagnoses 
included status post fracture, right 3rd (middle) finger.  
However, a diagnosis of a fractured right index finger was 
not shown anywhere in this examination report.  Thereafter, 
in a March 1996 RO decision, the veteran was granted service 
connection for lumbosacral strain with left sciatica, 
residuals of fracture of the right thumb and residuals of 
fracture of the right index finger.  The decision did not 
address the veteran's claim of entitlement to service 
connection for residuals of fracture of the right middle 
(3rd) finger.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that in evaluating a service-
connected joint, the Board erred by not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 (1998) and functional loss due to weakness, 
fatigability, incoordination or pain on movement under 38 
C.F.R. § 4.45 (1998).  Additionally, a recent Precedent 
Opinion from the VA Office of The General Counsel has 
determined that consideration of functional loss applies to 
low back disabilities which may be rated under the criteria 
for intervertebral disc syndrome, as contained in 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (1998).  (See VAOPGCPREC 36-97 
(December 12, 1997).  Thus, when considering the rating to be 
assigned a service-connected joint, medical evidence must be 
obtained as to any additional range of motion loss or 
ankylosis due to pain on use, incoordination, weakness, 
fatigability, or during flare-ups.  DeLuca.  

The content of the statements contained in the veteran's 
subjective symptomatic complaints as presented on VA 
examination in February 1996, in his substantive appeal as 
filed in September 1997, in his oral testimony as presented 
at a June 1998 RO hearing, and in several written statements 
from his peers and co-workers which were received by VA in 
June 1998, indicate that he veteran experienced functional 
loss of his lumbosacral spine, right thumb, and right index 
finger, due to his service-connected orthopedic 
disabilities.  However, the report of a February 1996 VA 
orthopedic examination shows that the issues of functional 
loss due to pain, weakness, fatigability, incoordination, or 
pain on movement were not adequately discussed during the 
evaluations of his service-connected low back disability and 
the residuals of fracture of the affected digits of his 
right hand.  Therefore, the case should be remanded to the 
RO so that the veteran may be scheduled for an orthopedic 
examination of these disabilities, in which the question of 
functional loss may be addressed, pursuant to the Court's 
decision in DeLuca.  Specifically, the medical examiner who 
conducts this examination should determine whether there is 
any additional limitation or functional loss associated with 
the veteran's service-connected lumbosacral strain and 
residuals of fracture of the appropriate digits of the right 
hand due to exacerbation of symptoms associated with the 
aforementioned.  In this regard, the examining orthopedic 
physician should make medical determinations regarding 
whether the veteran's lumbar spine, right thumb, or right 
index finger exhibit pain on use, weakened movement, excess 
fatigability, incoordination, or any other disabling 
symptom.  The examiner must be asked to express an opinion 
on whether pain could significantly limit the veteran's 
functional ability during flare-ups, when his lumbar spine, 
right thumb, or right index finger are used repeatedly over 
a period of time.  These determinations should, if feasible, 
be portrayed in terms of the degree of additional range-of-
motion loss due to pain on use or during flare-ups beyond 
that which is clinically demonstrated.  

The veteran is service-connected for left sciatica as part 
of his lumbosacral strain.  Therefore, in addition to the 
orthopedic examination of the musculoskeletal aspects of his 
low back disability, he should also be provided with a 
neurological examination to assess his level of impairment 
due solely to left sciatica.  
In the instant case, the Board also notes that the content of 
the oral testimony provided by the veteran at his June 1998 
RO hearing, and also the content of his written statements 
(including written lay witness statements from his peers) 
presents, essentially, an assertion that his service-
connected low back disability and testicular disability have 
interfered with his employment.  As such, this assertion 
appears to have reasonably raised the issue of whether there 
is "marked interference" with the veteran's employment and 
earning capacity deriving from these service-connected 
disabilities.

It does not appear from the evidence that the RO has 
considered the issue of entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998) for the 
aforementioned service connected low back and testicular 
disabilities.  Under Fisher v. Principi, 4 Vet. App. 57, 60 
(1993), the question of extraschedular consideration is a 
separate issue from the issue of the appropriate schedular 
rating to be assigned.  Further, under Floyd v. Brown, 9 
Vet. App. 88 (1996), although the Board may be obliged to 
raise the issue of potential extraschedular consideration, 
based upon a liberal reading of the documents and oral 
testimony of record, and make a preliminary assessment 
regarding the applicability of 38 C.F.R. § 3.321(b)(1), see 
Smallwood v. Brown, 10 Vet. App. 93 (1997), the Board cannot 
make that determination in the first instance.  Based on the 
foregoing, the Board finds that further development of the 
record is required to determine whether an extraschedular 
evaluation is warranted and, accordingly, this matter shall 
be remanded to the RO for the developments discussed below. 

Accordingly, the case is being Remanded to the RO for actions 
as follows:

l.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and private, who treated the 
veteran for his service connected 
hypertension, lumbosacral strain with 
left sciatica, and residuals of fracture 
of the affected digits of his right 
hand, since February 1996.  After 
securing the necessary releases, the RO 
should obtain these records, pursuant to 
38 C.F.R. § 3.159 (1998).

2.  The veteran should be afforded a VA 
cardiovascular examination to determine 
the severity of his service-connected 
hypertension.  The examining cardiologist 
should determine whether or not the 
veteran has hypertensive heart disease, 
to include ventricular hypertrophy.  The 
claims folder should be made available to 
the cardiologist for review before the 
examinations.  All indicated tests and 
studies should be accomplished.  The 
cardiologist should take a medical 
history to include complaints and report 
all findings and diagnoses.

The cardiologist must answer each of the 
following matters:

(a.)  What is the veteran's blood 
pressure in a seated, standing, and 
supine position?  Does the veteran 
require medication to control his 
hypertension?

(b.)  Does the veteran have left 
ventricular hypertrophy?  Does the 
veteran have hypertensive heart disease?   

(The criteria below reflect the criteria 
contained in the rating schedule in 
38 C.F.R. § 4.104, Diagnostic Code 7007, 
prior to January 12, 1998.)

(i.)  If so, is hypertensive heart 
disease manifest by definite enlargement 
of the heart, sustained diastolic 
hypertension of 100 mmHg (millimeters of 
mercury) or more, and moderate dyspnea on 
exertion?   

(ii.)  Is hypertensive heart disease 
manifest by marked enlargement of the 
heart, confirmed by roentgenogram, or the 
apex beat beyond the midclavicular line, 
sustained diastolic hypertension, 
diastolic of 120 mmHg or more, which may 
later have been reduced, dyspnea on 
exertion, and more than light manual 
labor precluded?  

(iii.)  Is hypertensive heart disease 
manifest by definite signs of congestive 
failure, with more then sedentary 
employment precluded?

(The criteria below reflect the changes 
made to the rating schedule in 
38 C.F.R. § 4.104, Diagnostic Code 7007, 
on January 12, 1998.  Note: One MET 
(metabolic equivalent) is the energy cost 
of standing quietly at rest and 
represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight 
per minute.  When the level of METs at 
which dyspnea, fatigue, angina, 
dizziness, or syncope develops is 
required for evaluation, and a laboratory 
determination of METs by exercise testing 
cannot be done for medical reasons, an 
estimation by a medical examiner of the 
level of activity (expressed in METs and 
supported by specific examples, such as 
slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.)

(iv.)  Is hypertensive heart disease 
manifest by dyspnea, fatigue, angina, 
dizziness, or syncope when the patient 
performs a workload of greater than 7 
METs but not greater than 10 METs, or; 
continuous medication required?

(v.)  Is hypertensive heart disease 
manifest by dyspnea, fatigue, angina, 
dizziness, or syncope when the patient 
performs a workload of greater than 5 
METs but not greater than 7 METs, or; 
evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, 
echocardiogram, or X-ray?

(vi.)  Is hypertensive heart disease 
manifest by more than one episode of 
acute congestive heart failure in the 
past year, or; performing a workload of 
greater than 3 METs but not greater than 
5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection 
fraction of 30 to 50 percent?

(vii.)  Is hypertensive heart disease 
manifest by chronic congestive heart 
failure, or; performing a workload of 3 
METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection 
fraction of less than 30 percent?

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of his service-connected 
lumbosacral strain, and his service-
connected residuals of fracture of his 
right thumb and index finger.  The claims 
folder should be made available to the 
examiners for review before the 
examinations.  All indicated tests and 
studies should be accomplished.  The 
examiners should take a medical history 
to include complaints and report all 
findings and diagnoses.

The orthopedic examiner must answer each 
of the following matters:

a.  What are the ranges of motion of the 
veteran's lumbar spine in degrees?  In 
describing the range of motion of the 
lumbar spine, the orthopedic examiner 
should note normal ranges of motion and 
classify any limitation of lumbar motion 
discovered as severe, moderate, or 
slight.

b.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or pain on 
use attributable to the service connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms)?

c.  Does pain, due to lumbosacral strain, 
significantly limit functional ability 
during flare-ups or when the lumbar spine 
is used repeatedly over a period of time, 
or after prolonged periods of standing 
and/or sitting (this determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups)?

d.  Is the limitation of motion of the 
veteran's lumbosacral spine analogous to 
ankylosis of the lumbar spine?  If so, is 
it akin to favorable ankylosis?  
Unfavorable ankylosis?

e.  Is the lumbosacral strain manifest by 
characteristic pain on motion?  Is it 
manifest by muscle spasm on extreme 
forward bending?  Is it manifest by loss 
of lateral spine motion, unilaterally, in 
the standing position?  Is the 
lumbosacral strain severe, with listing 
of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked 
limitation of forward bending in the 
standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some 
of the above with abnormal mobility on 
forced motion?

[Note to the orthopedic examiner when 
examining the veteran's hands and 
fingers:  In classifying the severity of 
ankylosis and limitation of motion of 
single digits and combinations of digits 
the following rules will be observed:

(1)  Ankylosis of both the 
metacarpophalangeal and proximal 
interphalangeal joints, with either 
joint in extension or in extreme 
flexion, will be rated as 
amputation.  (Describe whether the 
veteran meets these criteria.)

(2)  Ankylosis of both the 
metacarpophalangeal and proximal 
interphalangeal joints, even though 
each is individually in favorable 
position, will be rated as 
unfavorable ankylosis.  (Describe 
whether the veteran meets these 
criteria.)

(3)  With only one joint of a digit 
ankylosed or limited in its motion, 
the determination will be made on 
the basis of whether motion is 
possible to within 2 inches (5.1 
centimeters) of the median 
transverse fold of the palm; when so 
possible, the rating will be for 
favorable ankylosis, otherwise 
unfavorable.  (Describe whether the 
veteran meets these criteria.)

(4)  With the thumb, the 
carpometacarpal joint is to be 
regarded as comparable to the 
metacarpophalangeal joint of other 
digits.

38 C.F.R. § 4.71a (1998).]

f.  Does the veteran's right thumb 
exhibit weakened movement, excess 
fatigability, incoordination, or pain on 
use attributable to the service connected 
disability (if feasible, these 
determinations should be expressed in 
terms of whether they correspond to 
favorable or unfavorable ankylosis due to 
these symptoms, or whether they 
correspond to extremely unfavorable 
ankylosis such that the affected digit 
may be rated as analogous to amputation)?

g.  Does pain, due to residuals of 
fracture of the right thumb, 
significantly limit functional ability 
during flare-ups or when the right thumb 
is used repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms 
corresponding to favorable or unfavorable 
ankylosis due to pain on use or during 
flare-ups, or whether they correspond to 
extremely unfavorable ankylosis such that 
the affected digit may be rated as 
analogous to amputation)?

h.  Does the veteran's right index finger 
exhibit weakened movement, excess 
fatigability, incoordination, or pain on 
use attributable to the service connected 
disability (if feasible, these 
determinations should be expressed in 
terms of whether they correspond to 
favorable or unfavorable ankylosis due to 
these symptoms, or whether they 
correspond to extremely unfavorable 
ankylosis such that the affected digit 
may be rated as analogous to amputation)?

i.  Does pain, due to residuals of 
fracture of the right index finger, 
significantly limit functional ability 
during flare-ups or when the right index 
finger is used repeatedly over a period 
of time (this determination should also, 
if feasible, be portrayed in terms 
corresponding to favorable or unfavorable 
ankylosis due to pain on use or during 
flare-ups, or whether they correspond to 
extremely unfavorable ankylosis such that 
the affected digit may be rated as 
analogous to amputation)?

4.  The veteran should be afforded a VA 
neurological examination to determine the 
severity of his service-connected left 
sciatica.  The claims folder should be 
made available to the examiners for 
review before the examinations.  All 
indicated tests and studies should be 
accomplished.  The examiners should take 
a medical history to include complaints 
and report all findings and diagnoses.

The neurologic examiner must answer each 
of the following matters:

a.  Is the veteran's service-connected 
left sciatica productive of symptoms of 
mild intervertebral disc syndrome?  Is it 
productive of symptoms of moderate 
intervertebral disc syndrome, with 
recurring symptomatic attacks?  Is it 
productive of symptoms of severe 
intervertebral disc syndrome, with 
recurring symptomatic attacks and 
intermittent relief?  Is it productive of 
symptoms of pronounced intervertebral 
disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief?

b.  Are the left sciatica symptoms 
productive of functional loss due to 
pain?  If so, does such functional loss 
equate to mild, moderate, severe or 
pronounced intervertebral disc syndrome, 
the characteristics of which are 
described above.

5. The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) and permit him the 
full opportunity to supplement the 
record as desired.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 197-98 (1997).

6. The RO should also advise the veteran 
in writing that he may submit proof of 
marked interference with his employment, 
to include an up-to-date employment 
history.  This should contain a notation 
of all employment from June 1995 (the 
month and year in which he was separated 
from active duty), including time lost 
from such employment due to his low back 
disability and/or testicular disability.  
Each disability should be addressed 
separately.  Evidence from any employer 
documenting the effects of the low back 
disability and/or testicular disability 
on the veteran's ability to work may also 
be submitted.  This may include sick 
leave records and evidence of concessions 
made to the employee because of either or 
both service-connected disabilities.  He 
should also be requested to submit 
evidence of frequent periods of 
hospitalization for these aforementioned 
disabilities in support of his claim for 
an extraschedular evaluation.  Any 
evidence submitted by the veteran in this 
regard should be permanently associated 
with the claims file.  If the veteran 
needs assistance in obtaining these 
records, he should notify the RO.  The RO 
should thereafter attempt to obtain the 
identified evidence. 

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, and perform the following:

(a.)  readjudicate the veteran's claim 
for an evaluation in excess of 10 percent 
for his service-connected cardiovascular 
disease, currently rated as hypertension, 
with consideration of the old and new 
regulations for rating disabilities of 
the cardiovascular system, pre- and post-
January 12, 1998, applying the version 
most favorable to the veteran's claim, 
pursuant to Karnas, subject to the 
effective date limitations set forth in 
DeSousa.  The RO should also determine 
whether the veteran has hypertensive 
heart disease; and, if so, consideration 
should be given to whether it is more 
advantageous to rate the veteran under 
these criteria.  

(b.)  readjudicate the veteran's claim 
for a rating in excess of 10 percent for 
his service-connected lumbosacral strain 
with left sciatica.

(c.)  readjudicate the veteran's claim 
for a rating in excess of 10 percent for 
his service-connected residuals of a 
right thumb fracture.

(d.)  readjudicate the veteran's claim 
for a rating higher than noncompensable 
for residuals of a right index finger 
fracture.  

8.  The RO should consider whether the 
criteria for submission for assignment of 
an extraschedular evaluation for the 
veteran's service-connected lumbosacral 
strain with left sciatica, and status 
post torsion, right testicle, pursuant to 
38 C.F.R. 
§ 3.321(b)(1) are met.  If such criteria 
are met, then the matter should be 
referred to the Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.

9.  If any benefit sought on appeal 
remains denied, including a denial of the 
claims of entitlement to extraschedular 
consideration of his service-connected 
low back and testicular disabilities, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  The RO is also advised 
that because this case is based on an 
appeal of the ratings assigned by its 
March 1996 decision, which granted the 
veteran's original claims of service 
connection and a 10 percent rating for 
lumbosacral strain with left sciatica, 
service connection and a 10 percent 
rating for residuals of a right thumb 
fracture, and service connection and a 
noncompensable rating for residuals of a 
right index finger fracture, effective 
from July 1, 1995 (the date entitlement 
to VA benefits first vested), 
consideration must be made regarding 
whether or not separate ratings should be 
assigned for separate periods of time for 
these disabilities, based on the facts 
found (a practice known as "staged" 
ratings).  See Fenderson v. West, 12 Vet. 
App. 119 (1999). 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed.  The purpose of this 
REMAND is to obtain additional information.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires full compliance with all orders in this 
remand.  Although the instructions in this remand should be 
carried out in a logical chronological sequence, no 
instruction in this remand may be give a lower order of 
priority in terms of the necessity of carrying out the 
instruction completely.  See Stegall v. West, 11 Vet. App. 
268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

